

Execution Version

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
NorthWestern Corporation






$161,000,000






First Mortgage Bonds, 5.01% Series due May 1, 2025






______________


Bond Purchase Agreement


______________






Dated April 26, 2010
 







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






2778777_06_00.doc
1929892
 
 

--------------------------------------------------------------------------------

 

Table of Contents
 
Section
Heading 
Page

 
Section 1.
Description of Bonds 
1

 
Section 2.
Sale and Purchase of Bonds 
2

 
Section 3.
Closing 
2

 
Section 4.
Conditions to Closing 
2

 
Section 4.1.
Representations and Warranties 
2

 
Section 4.2.
Performance; No Default 
3

 
Section 4.3.
Compliance Certificates 
3

 
Section 4.4.
Opinions of Counsel 
3

 
Section 4.5.
Purchase Permitted By Applicable Law, Etc 
3

 
Section 4.6.
Sale of Other Bonds 
4

 
Section 4.7.
Payment of Special Counsel Fees 
4

 
Section 4.8.
Private Placement Number 
4

 
Section 4.9.
Changes in Corporate Structure 
4

 
Section 4.10.
Funding Instructions 
4

 
Section 4.11.
Commission Approval 
4

 
Section 4.12.
UCC Financing Statements 
4

 
Section 4.13.
Compliance with Indenture 
5

 
Section 4.14.
Proceedings and Documents 
5

 
Section 4.15.
South Dakota Transaction 
5

 
Section 5.
Representations and Warranties of the Company 
5

 
Section 5.1.
Organization; Power and Authority 
5

 
Section 5.2.
Authorization, Etc 
5

 
Section 5.3.
Disclosure 
6

 
Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates 
6

 
Section 5.5.
Financial Statements; Material Liabilities 
7

 
Section 5.6.
Compliance with Laws, Other Instruments, Etc 
7

 
Section 5.7.
Governmental Authorizations, Etc 
7

 
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders 
8

 
Section 5.9.
Taxes 
8

 
Section 5.10.
Title to Property; Leases 
8

 
Section 5.11.
Licenses, Permits, Etc 
8

 
Section 5.12.
Compliance with ERISA 
9

 
Section 5.13.
Private Offering by the Company; Qualification of Indenture 
10

 
Section 5.14.
Use of Proceeds; Margin Regulations 
10

 
Section 5.15.
Existing Indebtedness; Future Liens 
10

 
 
-i-

--------------------------------------------------------------------------------

 

 
Section 5.16.
Foreign Assets Control Regulations, Etc 
11

 
Section 5.17.
Status under Certain Statutes 
11

 
Section 5.18.
Environmental Matters 
11

 
Section 5.19.
Lien of Indenture 
12

 
Section 5.20.
Filings 
12

 
Section 6.
Representations of the Purchasers 
13

 
Section 6.1.
Purchase for Investment 
13

 
Section 6.2.
Source of Funds 
13

 
Section 7.
Information as to Company 
15

 
Section 7.1.
Financial and Business Information 
15

 
Section 7.2.
Officer’s Certificate 
17

 
Section 7.3.
Visitation 
18

 
Section 8.
Covenants 
18

 
Section 9.
Expenses, Etc 
19

 
Section 9.1.
Transaction Expenses 
19

 
Section 9.2.
Survival 
19

 
Section 10.
Survival of Representations and Warranties; Entire Agreement 
20

 
Section 11.
Amendments and Waivers 
20

 
Section 12.
Notices 
20

 
Section 13.
Indemnification 
21

 
Section 14.
Miscellaneous 
21

 
Section 14.1.
Successors and Assigns 
21

 
Section 14.2.
Accounting Terms 
21

 
Section 14.3.
Severability 
21

 
Section 14.4.
Construction, Etc 
21

 
Section 14.5.
Counterparts 
22

 
Section 14.6.
Governing Law 
22

 
Section 14.7.
Jurisdiction and Process; Waiver of Jury Trial 
22

 
 
Signature
 
24

 



 
-ii-

--------------------------------------------------------------------------------

 

Schedule A                             —         Information Relating to
Purchasers


Schedule B                              —         Defined Terms


Schedule 4.12                          —         UCC Filings


Schedule 5.3                            —         Disclosure Materials


Schedule 5.4                            —         Subsidiaries of the Company
and Ownership of Subsidiary Stock


Schedule 5.5                            —         Financial Statements


Schedule 5.7                            —         Required Approvals


Schedule 5.15                          —         Existing Indebtedness


Schedule 5.20                          —         Filings


Exhibit A                                  —        Form of Twenty-Ninth
Supplemental Indenture


Exhibit 4.4(a)(i)                        —        Form of Opinion of Special
Counsel for the Company


Exhibit 4.4(a)(ii)                       —        Form of Opinion of General
Counsel for the Company


Exhibit 4.4(b)                            —        Form of Opinion of Special
Counsel for the Purchasers
 

 
 
-iii-

--------------------------------------------------------------------------------

 

NorthWestern Corporation
3010 West 69th Street
Sioux Falls, South Dakota 57108


First Mortgage Bonds, 5.01% Series due May 1, 2025






April 26, 2010




To Each of the Purchasers Listed in
Schedule A Hereto:
 
Ladies and Gentlemen:
 
NorthWestern Corporation (formerly known as NorthWestern Public Service
Company), a corporation organized and existing under the laws of the State of
Delaware (the “Company”), agrees with each of the purchasers whose names appear
at the end hereof (each, a “Purchaser” and, collectively, the “Purchasers”) as
follows:
 
Section 1.
Description of Bonds.

 
The Company will authorize the issue and sale of $161,000,000 aggregate
principal amount of its First Mortgage Bonds, 5.01% Series due May 1, 2025 (the
“Bonds”).  The Bonds will be issued under and secured by a Mortgage and Deed of
Trust dated as of October 1, 1945 (the “Original Indenture”) by and among the
Company (as successor to NorthWestern Energy, L.L.C., in turn successor to The
Montana Power Company) and the Bank of New York Mellon (formerly The Bank of New
York) (as successor to Guaranty Trust Company of New York), as corporate trustee
(hereinafter called the “Corporate Trustee”), Ming Ryan (as indirect successor
to Arthur E. Burke), (Ming Ryan being hereinafter sometimes called the
“Co-Trustee”; and the Corporate Trustee and the Co-Trustee being hereinafter
together sometimes called the “Trustees”), which Original Indenture was executed
and delivered to secure the payment of Bonds issued or to be issued under and in
accordance with the provisions of the Original Indenture pursuant to the
Twenty-Ninth Supplemental Indenture (the “Twenty-Ninth Supplemental Indenture”,
the Original Indenture together with all supplements and amendments thereto,
including the Twenty-Ninth Supplemental Indenture being hereinafter collectively
referred to as the “Indenture”) which Twenty-Ninth Supplemental Indenture will
be substantially in the form attached hereto as Exhibit A, with such changes
therein, if any, as shall be approved by the Purchasers and the
Company.  Certain capitalized and other terms used in this Agreement are defined
in Schedule B; and references to a “Schedule” or an “Exhibit” are, unless
otherwise specified, to a Schedule or an Exhibit attached to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


Section 2.
Sale and Purchase of Bonds.

 
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Bonds in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof.  The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.
 
Section 3.
Closing.

 
The execution and delivery of the Agreement will occur at the offices of Chapman
and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603 on April 26,
2010 (the “Execution Date”).
 
The sale and purchase of the Bonds to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe, Chicago, IL, at
10:00 a.m., Chicago time, at a closing (the “Closing”) on May 27, 2010 or such
other Business Day thereafter on or prior to May 28, 2010, as may be agreed upon
by the Company and the Purchasers.  At the Closing the Company will deliver to
each Purchaser the Bonds to be purchased by such Purchaser in the form of a
single Bond (or such greater number of Bonds in denominations of at least $1,000
as such Purchaser may request) dated the date of the Closing, authenticated by
the Trustee and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number 153910224325 at US Bank N.A., 800 Nicollet Mall, Minneapolis, MN
55402, ABA: 123000848, Account Name - NorthWestern Corporation General
Account.  If at the Closing the Company shall fail to tender such Bonds to any
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.
 
Section 4.
Conditions to Closing.

 
Each Purchaser’s obligation to execute and deliver this Agreement on the
Execution Date and to purchase and pay for the Bonds to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
reasonable satisfaction, prior to or at the Execution Date and/or the Closing,
as the case may be, of the following conditions:
 
                          Section 4.1.Representations and Warranties.  The
representations and warranties of the Company in this Agreement shall be correct
when made on the Execution Date and at the time of the Closing.
 
 
-2-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


                          Section 4.2.Performance; No Default. The Company shall
have performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or on the
Execution Date and at the Closing and after giving effect to the issue and sale
of the Bonds (and the application of the proceeds thereof as contemplated by
Section 5.14) no Default or Event of Default shall have occurred and be
continuing.
 
                          Section 4.3.Compliance Certificates.  The Company
shall have performed and complied with all agreements and conditions contained
in the Indenture which are required to be performed or complied with by the
Company for the issuance of the Bonds.  In addition the Company shall have
delivered the following certificates:
 
                 (a)Officer’s Certificates.  The Company shall have delivered to
such Purchaser (i) an Officer’s Certificate certifying that the conditions
specified in Section 4 have been fulfilled and (ii) an Officer’s Certificate
regarding no Event of Default pursuant to Section 29(2) of the Indenture, in
each case, dated the date of the Closing.
 
                 (b)Secretary’s Certificate.  The Company shall have delivered
to such Purchaser a certificate of its Secretary or Assistant Secretary, dated
the date of Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Bonds and this Agreement.
 
                          Section 4.4.Opinions of Counsel.  Such Purchaser shall
have received opinions in form and substance satisfactory to such Purchaser,
dated the date of the Closing (a) (i) from Leonard, Street and Deinard, counsel
for the Company and (ii) from general counsel for the Company covering the
matters set forth in Exhibits 4.4(a)(i) and 4.4(a)(ii), respectively, and
covering such other matters incident to the transactions contemplated hereby as
such Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinions to the Purchasers) and (b) from
Chapman and Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.
 
                          Section 4.5.Purchase Permitted By Applicable Law,
Etc.  On the date of the Closing such Purchaser’s purchase of Bonds shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof.  If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact
regarding the Company and its Subsidiaries as such Purchaser may reasonably
specify to enable such Purchaser to determine whether such purchase is so
permitted.
 
 
-3-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


                          Section 4.6.Sale of Other Bonds.  Contemporaneously
with the Closing the Company shall sell to each other Purchaser and each other
Purchaser shall purchase the Bonds to be purchased by it at the Closing as
specified in Schedule A.
 
                          Section 4.7.Payment of Special Counsel Fees.  Without
limiting the provisions of Section 9, the Company shall have paid on or before
the date of the Closing the reasonable fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the date of the Closing, as the case may be.
 
                          Section 4.8.Private Placement Number.  On or before
the date of the Closing, a Private Placement Number issued by Standard & Poor’s
CUSIP Service Bureau (in cooperation with the SVO) shall have been obtained for
the Bonds.
 
                          Section 4.9.Changes in Corporate Structure.  The
Company shall not have changed its jurisdiction of incorporation or
organization, as applicable, or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.
 
                          Section 4.10.Funding Instructions.  At least three
Business Days prior to the date of the Closing, each Purchaser shall have
received written instructions signed by a Responsible Officer on letterhead of
the Company confirming the information specified in Section 3 including (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA number
and (iii) the account name and number into which the purchase price for the
Bonds is to be deposited.
 
                          Section 4.11.Commission Approval.  On or before the
date of the Closing, the Company shall have delivered reasonably satisfactory
evidence to the Purchasers and their special counsel that the Company has
received the required regulatory approvals described in Schedule 5.7 authorizing
the issue and sale of the Bonds, and said orders remain in full force and effect
as of the date of Closing.  The effectiveness of such orders as of the date of
Closing shall be a condition precedent to the Company’s obligations to sell the
Bonds to the Purchasers.
 
                          Section 4.12.UCC Financing Statements.  On or before
the date of the Closing, the UCC Financing Statements shall have been duly filed
or recorded by any debtor party in such manner and in such places as is
described in Schedule 4.12 (the “Collateral Filings”) and no other UCC Financing
Statements or instruments shall be required to be filed to perfect the security
interests and Liens of the Trustee in the Mortgaged Property created by or
pursuant to the Indenture that can be perfected by filing a UCC Financing
Statement under the UCC.
 
                          Section 4.13.Compliance with Indenture.  On or before
the date of the Closing, the Company shall have performed and complied with all
agreements and conditions contained in the Indenture which are required to be
performed or complied with by the Company for the issuance of the Bonds.
 
                          Section 4.14.Proceedings and Documents.  All corporate
and other proceedings in connection with the transactions contemplated by this
Agreement and all documents and instruments incident to such transactions shall
be satisfactory to such Purchaser and its special counsel, and such Purchaser
and its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
 
 
-4-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


                          Section 4.15.South Dakota Transaction.  The
simultaneous closing of the transactions contemplated by that certain Bond
Purchase Agreement of even date herewith between the Company and the purchasers
listed on Schedule A thereto relating to the issuance of first mortgage bonds
under the Company’s General Mortgage Indenture and Deed of Trust dated August 1,
1993 between The Chase Manhattan Bank (National Association), as Trustee and
NorthWestern Public Service Company (now known as NorthWestern Corporation), as
Issuer, as amended and supplemented, shall be a condition precedent to the
Company’s obligations to sell the Bonds to the Purchasers.
 
Section 5.
Representations and Warranties of the Company.

 
The Company represents and warrants to each Purchaser, on the Execution Date and
the date of the Closing, that:
 
                          Section 5.1.Organization; Power and Authority.  The
Company is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, and is duly qualified as a
foreign corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver the Financing
Agreements and to perform the provisions hereof and thereof.
 
                          Section 5.2.Authorization, Etc.  The Financing
Agreements have been duly authorized by all necessary corporate action on the
part of the Company, and the Financing Agreements constitute, and upon execution
and delivery thereof by the Company and authentication by the Trustee, each Bond
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
                          Section 5.3.Disclosure.  The Company, through its
agent, JPMorgan Securities, Inc., has delivered to each Purchaser a copy of a
Memorandum, dated April 7, 2010 (the “Memorandum”), relating to the transactions
contemplated hereby.  This Agreement, the Memorandum and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Company in connection with the transactions contemplated hereby and
identified in Schedule 5.3, and the financial statements listed in Schedule 5.5
(this Agreement, the Memorandum and such documents, certificates or other
writings and such financial statements delivered to each Purchaser prior to
April 8, 2010 being referred to, collectively, as the “Disclosure Documents”),
taken as a whole, do not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made.  Without
limiting the foregoing, the Disclosure Documents fairly describe, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries.  Except as disclosed in the Disclosure
Documents, since December 31, 2009, there has been no change in the financial
condition, operations, business, properties or prospects of the Company or any
Subsidiary except changes that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.  There is no fact
known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.
 
 
-5-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


                          Section 5.4.Organization and Ownership of Shares of
Subsidiaries; Affiliates.  (a) Schedule 5.4 contains (except as noted therein)
complete and correct lists (i) of the Company’s Subsidiaries, showing, as to
each Subsidiary, the correct name thereof, the jurisdiction of its organization,
and the percentage of shares of each class of its capital stock or similar
equity interests outstanding owned by the Company and each other Subsidiary,
(ii) of the Company’s Affiliates, other than Subsidiaries, and (iii) of the
Company’s directors and senior officers.
 
              (b)All of the outstanding shares of capital stock or similar
equity interests of each Subsidiary shown in Schedule 5.4 as being owned by the
Company and its Subsidiaries have been validly issued, are fully paid and
nonassessable and are owned by the Company or another Subsidiary free and clear
of any Lien (except as otherwise disclosed in Schedule 5.4).
 
              (c)Each Subsidiary identified in Schedule 5.4 is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
 
              (d)No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 or Schedule 5.15 and customary limitations
imposed by corporate law or similar statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such
Subsidiary.
 
                          Section 5.5.Financial Statements; Material
Liabilities.  The Company has delivered to each Purchaser copies of the
financial statements of the Company and its Subsidiaries listed on
Schedule 5.5.  All of said financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments).  The
Company and its Subsidiaries do not have any Material liabilities that are not
disclosed on such financial statements or otherwise disclosed in the Disclosure
Documents.
 
 
-6-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


                          Section 5.6.Compliance with Laws, Other Instruments,
Etc.  The execution, delivery and performance by the Company of the Financing
Agreements will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien (other than the continuing
Lien of the Indenture) in respect of any property of the Company or any
Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
 
                          Section 5.7.Governmental Authorizations, Etc.   No
consent, approval, authorization, or order of, or filing with, or declaration
with, any Governmental Authority or body or any court is required for the
consummation of the transactions contemplated by the Financing Agreements in
connection with the issuance and sale of the Bonds by the Company except for
filings with or the orders of the Federal Energy Regulatory Commission (“FERC”)
and the Montana Public Service Commission, which approvals have, as described on
Schedule 5.7, been obtained.  The issuance and sale of the Bonds has been
authorized by order of the FERC, and by order of the Montana Public Service
Commission, which orders are in full force and effect.
 
                          Section 5.8.Litigation; Observance of Agreements,
Statutes and Orders.  (a) There are no actions, suits, investigations or
proceedings pending or, to the knowledge of the Company, threatened against or
affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
 
              (b)Neither the Company nor any Subsidiary is in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including without limitation Environmental Laws or the USA
Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
                          Section 5.9.Taxes.  The Company and its Subsidiaries
have filed all tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.  The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect.  The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of Federal, state or other taxes for
all fiscal periods are adequate.  The Federal income tax liabilities of the
Company and its Subsidiaries have been finally determined (whether by reason of
completed audits or the statute of limitations having run) for all fiscal years
up to and including the fiscal year ended December 31, 2000.
 
 
-7-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


                          Section 5.10.Title to Property; Leases.  The Company
has good and marketable fee simple title to all properties owned by it which are
subject to the Indenture, subject only (a) to the Lien of the Indenture, (b) to
Excepted Encumbrances (as defined in the Indenture) and (c) to minor exceptions
and defects which do not, in the aggregate, materially interfere with the use by
the Company of such properties for the purposes for which they are held,
materially detract from the value of said properties or in any material way
impair the security afforded by the Indenture.  Such properties constitute and
comprise substantially all of the utility properties directly owned by the
Company in the States of Montana and Wyoming.  All leases that individually or
in the aggregate are Material are valid and subsisting and are in full force and
effect in all material respects.
 
                          Section 5.11.Licenses, Permits, Etc.  (a) The Company
and its Subsidiaries own or possess all licenses, permits, franchises,
authorizations, patents, copyrights, proprietary software, service marks,
trademarks and trade names, or rights thereto, that individually or in the
aggregate are Material, without known conflict with the rights of others.
 
              (b)To the best knowledge of the Company, no product of the Company
or any of its Subsidiaries infringes in any material respect any license,
permit, franchise, authorization, patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned by any other Person.
 
              (c)To the best knowledge of the Company, there is no Material
violation by any Person of any right of the Company or any of its Subsidiaries
with respect to any patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned or used by the Company or any of its
Subsidiaries.
 
                          Section 5.12.Compliance with ERISA.  (a) The Company
and each ERISA Affiliate have operated and administered each Plan in compliance
with all applicable laws except for such instances of noncompliance as have not
resulted in and could not reasonably be expected to result in a Material Adverse
Effect.  Neither the Company nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in section 3 of ERISA),
and no event, transaction or condition has occurred or exists that could
reasonably be expected to result in the incurrence of any such liability by the
Company or any ERISA Affiliate, or in the imposition of any Lien on any of the
rights, properties or assets of the Company or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to such penalty or excise tax
provisions or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.
 
 
-8-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


              (b)The present value of the aggregate benefit liabilities under
each of the Plans (other than Multiemployer Plans), determined as of the end of
such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities by more than $25,000,000 in the
aggregate for all Plans.  The term “benefit liabilities” has the meaning
specified in section 4001 of ERISA and the terms “current value” and “present
value” have the meaning specified in section 3 of ERISA.
 
              (c)The Company and its ERISA Affiliates have not incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.
 
              (d)The expected postretirement benefit obligation (determined as
of the last day of the Company’s most recently ended fiscal year in accordance
with Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not more than $20,000,000.
 
              (e)The execution and delivery of this Agreement and the issuance
and sale of the Bonds hereunder will not involve any transaction that is subject
to the prohibitions of section 406 of ERISA or in connection with which a tax
could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.  The
representation by the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds used to
pay the purchase price of the Bonds to be purchased by such Purchaser.
 
                          Section 5.13.Private Offering by the Company;
Qualification of Indenture.  (a) Neither the Company nor anyone acting on its
behalf has offered the Bonds or any similar securities for sale to, or solicited
any offer to buy any of the same from, or otherwise approached or negotiated in
respect thereof with, any person other than the Purchasers and not more than 75
other Institutional Investors, each of which has been offered the Bonds at a
private sale for investment.  Neither the Company nor anyone acting on its
behalf has taken, or will take, any action that would subject the issuance or
sale of the Bonds to the registration requirements of Section 5 of the
Securities Act or to the registration requirements of any securities or blue sky
laws of any applicable jurisdiction.
 
              (b)Neither the execution and delivery of the Financing Agreements
nor the consummation of the transactions contemplated thereby, including the
issuance and sale of the Bonds, will require the qualification of the Indenture
under the Trust Indenture Act of 1939, as amended.
 
 
-9-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


                          Section 5.14.Use of Proceeds; Margin Regulations.  The
Company will apply the proceeds of the sale of the Bonds to refinance a portion
of the Company’s outstanding 5.875% Senior Secured Notes due November 1,
2014.  No part of the proceeds from the sale of the Bonds hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin
stock does not constitute more than 5% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 5% of the value of such
assets.  As used in this Section, the terms “margin stock” and “purpose of
buying or carrying” shall have the meanings assigned to them in said
Regulation U.
 
                          Section 5.15.Existing Indebtedness; Future
Liens.  (a) Schedule 5.15 sets forth a complete and correct list of all
outstanding Indebtedness of the Company and its Subsidiaries as of December 31,
2009 (including a description of the obligors and obligees, principal amount
outstanding and collateral therefor, if any, and Guaranty thereof, if any),
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Indebtedness of
the Company or its Subsidiaries.  Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary and
no event or condition exists with respect to any Indebtedness of the Company or
any Subsidiary that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.
 
              (b)Except as disclosed in Schedule 5.15, neither the Company nor
any Subsidiary has agreed or consented to cause or permit in the future (upon
the happening of a contingency or otherwise) any of its property, whether now
owned or hereafter acquired, to be subject to a Lien.
 
              (c)Neither the Company nor any Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of the Company or such Subsidiary, any agreement relating thereto
or any other agreement (including, but not limited to, its charter or other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
specifically indicated in Schedule 5.15.
 
                          Section 5.16.Foreign Assets Control Regulations,
Etc.  (a) Neither the sale of the Bonds by the Company hereunder nor its use of
the proceeds thereof will violate the Trading with the Enemy Act, as amended, or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
 
              (b)Neither the Company nor any Subsidiary (i) is a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (ii) engages in any dealings or transactions with any
such Person.  The Company and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act.
 
 
-10-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


              (c)No part of the proceeds from the sale of the Bonds hereunder
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
 
                          Section 5.17.Status under Certain Statutes.  Neither
the Company nor any Subsidiary is subject to regulation under the Investment
Company Act of 1940, as amended, the Public Utility Holding Company Act of 2005,
as amended, or the ICC Termination Act of 1995, as amended.
 
                          Section 5.18.Environmental Matters.  (a) Neither the
Company nor any Subsidiary has knowledge of any claim or has received any notice
of any claim, and no proceeding has been instituted raising any claim against
the Company or any of its Subsidiaries or any of their respective real
properties now or formerly owned, leased or operated by any of them or other
assets, alleging any damage to the environment or violation of any Environmental
Laws, except, in each case, such as could not reasonably be expected to result
in a Material Adverse Effect.
 
              (b)Neither the Company nor any Subsidiary has knowledge of any
facts which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect.
 
              (c)Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and
 
              (d)All buildings on all real properties now owned, leased or
operated by the Company or any Subsidiary are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.
 
                          Section 5.19.Lien of Indenture.  The Indenture
constitutes a valid and enforceable first mortgage lien for the equal and
proportionate security of the mortgage bonds issued or to be issued thereunder,
upon substantially all of the physical properties of the Company (other than the
Excepted Encumbrances) which are specifically described therein as subject to
the Lien thereof and which are used or useful in the conduct of the Company’s
utility business in Montana and Wyoming, free from all prior Liens, charges or
encumbrances, other than (a) Permitted Liens (as defined in the Indenture); and
(b) in the case of property acquired after the date of the original execution
and delivery of the Indenture, vendors’ Liens, purchase money mortgages and any
other Liens thereon at the time of acquisition thereof, except to the extent
that enforceability of such Lien may be limited by the effect that the law of
the jurisdictions in which the physical properties covered thereby are located
may have upon the remedies provided in the Indenture.  Such limitations,
however, do not make the remedies afforded inadequate for the realization of the
material benefits of the security provided by the Indenture; provided that
(x) enforceability of such Lien may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights, and (y) the availability of specific performance, injunctive
relief, or other equitable remedies is subject to the discretion of the court
before which any proceeding therefor may be brought.  The after-acquired
property clause in the Indenture subjects to the Lien thereof all after-acquired
utility property of the Company’s utility business in Montana and Wyoming as
provided therein (except such after-acquired property as may be deemed to be
Excepted Property or is otherwise expressly excepted from the Lien of the
Indenture).
 
 
-11-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


                          Section 5.20.Filings.  Except for those filings
described in Schedule 5.20, no filing or recording of the Twenty-Ninth
Supplemental Indenture is necessary to perfect the Lien of the Indenture upon
the properties now owned by the Company and intended to be subject thereto or to
extend such lien for the benefit of the Bonds to be issued thereunder; no
re-recording or refiling of the Indenture or any other instruments or documents
(except for periodic filings which extend the effectiveness of financing
statements) is required to preserve and protect the Lien of the
Indenture.  Under the present laws of the states in which the property intended
to be subject to the Lien of the Indenture is located, no further supplemental
indentures or other instruments or documents are required to be executed, filed
and/or recorded to extend the Lien of the Indenture to after-acquired property.
 
Section 6.
Representations of the Purchasers.

 
                          Section 6.1.Purchase for Investment.  Each Purchaser
severally represents that it is purchasing the Bonds for its own account or for
one or more separate accounts maintained by such Purchaser or for the account of
one or more pension or trust funds and not with a view to the distribution
thereof, provided that the disposition of such Purchaser’s or their property
shall at all times be within such Purchaser’s or their control.  Each Purchaser
severally represents that it and each party referenced in the preceding sentence
on whose account Bonds are purchased by such Purchaser is an “accredited
investor” within the meaning of Regulation D promulgated under the Securities
Act.  Each Purchaser understands that the Bonds have not been registered under
the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Bonds and that a legend will be placed on the Bonds reflecting
these circumstances.
 
 
-12-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


                          Section 6.2.Source of Funds.  Each Purchaser severally
represents that at least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of the Bonds to be purchased by such
Purchaser hereunder:
 
                 (a)the Source is an “insurance company general account” (as the
term is defined in the United States Department of Labor’s Prohibited
Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the “NAIC
Annual Statement”)) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
 
                 (b)the Source is a separate account that is maintained solely
in connection with such Purchaser’s fixed contractual obligations under which
the amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
 
                 (c)the Source is either (i) an insurance company pooled
separate account, within the meaning of PTE 90-1 or (ii) a bank collective
investment fund, within the meaning of the PTE 91-38 and, except as disclosed by
such Purchaser to the Company in writing pursuant to this clause (c), no
employee benefit plan or group of plans maintained by the same employer or
employee organization beneficially owns more than 10% of all assets allocated to
such pooled separate account or collective investment fund; or
 
                 (d)the Source constitutes assets of an “investment fund”
(within the meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of Part V
of the QPAM Exemption), no employee benefit plan’s assets that are included in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Section V(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, exceed 20% of the
total client assets managed by such QPAM, the conditions of Part I(c) and (g) of
the QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or
 
 
-13-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


                 (e)the Source constitutes assets of a “plan(s)” (within the
meaning of Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an
“in-house asset manager” or “INHAM” (within the meaning of Part IV of the INHAM
Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(d) of the INHAM Exemption)
owns a 5% or more interest in the Company and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(e); or
 
                 (f)the Source is a governmental plan; or
 
                 (g)the Source is one or more employee benefit plans, or a
separate account or trust fund comprised of one or more employee benefit plans,
each of which has been identified to the Company in writing pursuant to this
clause (g); or
 
                 (h)the Source does not include assets of any employee benefit
plan, other than a plan exempt from the coverage of ERISA.
 
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
 
Section 7.
Information as to Company.

 
                          Section 7.1.Financial and Business Information.  The
Company shall deliver to each holder of Bonds that is an Institutional Investor:
 
                 (a)Quarterly Statements — within 60 days (or such shorter
period as is 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof)
after the end of each quarterly fiscal period in each fiscal year of the Company
(other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of,
 
                 (i)a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarter, and
 
                 (ii)consolidated statements of income, changes in stockholders’
equity and cash flows of the Company and its Subsidiaries, for such quarter and
(in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-Q if it shall have timely made such Form 10-Q
available on “EDGAR” and on its home page on the worldwide web (at the date of
this Agreement located at:  http//www.northwesternenergy.com) and shall have
given each Purchaser prompt notice of such availability on EDGAR and on its home
page in connection with each delivery (such availability and notice thereof
being referred to as “Electronic Delivery”);
 
 
-14-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


                 (b)Annual Statements — within 105 days (or such shorter period
as is 15 days greater than the period applicable to the filing of the Company’s
Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether
the Company is subject to the filing requirements thereof) after the end of each
fiscal year of the Company, duplicate copies of
 
                 (i)a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such year, and
 
                 (ii)consolidated statements of income, changes in stockholders’
equity and cash flows of the Company and its Subsidiaries for such year,
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Form 10-K
for such fiscal year (together with the Company’s annual report to stockholders,
if any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in
accordance with the requirements therefor and filed with the SEC, shall be
deemed to satisfy the requirements of this Section 7.1(b), provided, further,
that the Company shall be deemed to have made such delivery of such Form 10-K if
it shall have timely made Electronic Delivery thereof;
 
                 (c)SEC and Other Reports — promptly upon their becoming
available, one copy of (i) each financial statement, report, notice or proxy
statement sent by the Company or any Subsidiary to its principal lending banks
as a whole (excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
of all press releases and other statements made available generally by the
Company or any Subsidiary to the public concerning developments that are
Material; provided that the Company shall be deemed to have made such delivery
of such materials in clauses (i) and (ii) of this Section 7.1(c) if it shall
have timely made Electronic Delivery thereof (to the extent delivery in such
manner is available).
 
 
-15-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


                 (d)Notice of Default or Event of Default — promptly, and in any
event within five days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default, a written notice specifying the nature and period of existence thereof
and what action the Company is taking or proposes to take with respect thereto;
 
                 (e)ERISA Matters — promptly, and in any event within five days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
 
                 (i)with respect to any Plan, any reportable event, as defined
in section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
 
                 (ii)the taking by the PBGC of steps to institute, or the
threatening by the PBGC of the institution of, proceedings under section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Company or any ERISA Affiliate of a notice from a
Multi-employer Plan that such action has been taken by the PBGC with respect to
such Multi-employer Plan; or
 
                 (iii)any event, transaction or condition that could result in
the incurrence of any liability by the Company or any ERISA Affili­ate pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;
 
                 (f)Notices from Governmental Authority — promptly, and in any
event within 30 days of receipt thereof, copies of any notice to the Company or
any Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;
 
 
-16-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


                 (g)Supplemental Indentures — promptly, and in any event within
five days after the execution and delivery thereof, a copy of any indenture
supplemental to the Indenture that the Company from time to time may hereafter
execute and deliver; and
 
                 (h)Requested Information — with reasonable promptness, such
other data and information relating to the business, operations, affairs,
financial condition, assets or properties of the Company or any of its
Subsidiaries (including, but without limitation, actual copies of the Company’s
Form 10-Q and Form 10-K) or relating to the ability of the Company to perform
its obligations hereunder and under the Bonds as from time to time may be
reasonably requested by any such holder of Bonds.
 
                          Section 7.2.Officer’s Certificate.  Each set of
financial statements delivered to a holder of Bonds pursuant to Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth (which, in the case of Electronic Delivery of any such financial
statements, shall be by separate concurrent delivery of such certificate to each
holder of Bonds):
 
Event of Default — a statement that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.
 
                          Section 7.3.Visitation.  The Company shall permit the
representatives of each holder of Bonds that is an Institutional Investor:
 
                 (a)No Default — if no Default or Event of Default then exists,
at the expense of such holder and upon reasonable prior notice to the Company,
to visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
 
                 (b)Default — if a Default or Event of Default then exists, at
the expense of the Company to visit and inspect any of the offices or properties
of the Company or any Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be requested.
 
 
-17-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


Section 8.
Covenants.

 
              (a)The Company shall file the Twenty-Ninth Supplemental Indenture
in a timely manner in all locations necessary in Montana and Wyoming and, in any
event, the Company shall use commercially reasonable best efforts to file such
Twenty-Ninth Supplemental Indenture within 60 days of the date of Closing.
 
(b)           The Company will not and will not permit any Affiliate to
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Bonds except (a) upon the payment or prepayment of the Bonds in
accordance with the terms of the Twenty-Ninth Supplemental Indenture and the
Bonds or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Bonds at the time outstanding upon the
same terms and conditions.  Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 15 Business Days.  If the holders
of more than 10% of the principal amount of the Bonds then outstanding accept
such offer, the Company shall promptly notify the remaining holders of such fact
and the expiration date for the acceptance by holders of Bonds of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least 5 Business Days from its receipt of such notice to accept such
offer.  The Company will promptly cancel all Bonds acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Bonds pursuant to
any provision of the Twenty-Ninth Supplemental Indenture or this Section 8(b)
and no Bonds may be issued in substitution or exchange for any such Bonds.
 
Section 9.
Expenses, Etc.

 
                          Section 9.1.Transaction Expenses.  Whether or not the
transactions contemplated hereby are consummated, the Company will pay all costs
and expenses (including reasonable attorneys’ fees of a special counsel and, if
reasonably required by the Required Holders, local or other counsel) incurred by
the Purchasers and each other holder of a Bond in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of any Financing Agreement (whether or not such amendment, waiver or
consent becomes effective), including, without limitation:  (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under any Financing Agreement or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with any Financing Agreement, or by reason of being a holder of any
Bond, (b) the costs and expenses, including financial advisors’ fees, incurred
in connection with the insolvency or bankruptcy of the Company or any Subsidiary
or in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Bonds and (c) the costs and expenses incurred in
connection with the initial filing of any Financing Agreement and all related
documents and financial information with the SVO provided, that such costs and
expenses under this clause (c) shall not exceed $3,000.  The Company will pay,
and will save each Purchaser and each other holder of a Bond harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Bonds).
 
 
-18-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


                          Section 9.2.Survival.  The obligations of the Company
under this Section 9 will survive the payment or transfer of any Bond, the
enforcement, amendment or waiver of any provision of this Agreement or the
Bonds, and the termination of this Agreement and the discharge of the Indenture.
 
Section 10.
Survival of Representations and Warranties; Entire Agreement.

 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Bonds, the purchase or transfer by any
Purchaser of any Bond or portion thereof or interest therein and the payment of
any Bond, and may be relied upon by any subsequent holder of a Bond, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Bond.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement.  Subject to the preceding sentence, the Financing Agreements embody
the entire agreement and understanding between each Purchaser and the Company
and supersede all prior agreements and understandings relating to the subject
matter hereof.
 
Section 11.
Amendments and Waivers.

 
 Any term of this Agreement may be amended and the observance of any term hereof
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the Company and
the holders of more than 50% in principal amount of the Bonds at the time
outstanding.  Any amendment or waiver effected in accordance with this
Section 11 shall be binding upon each holder of any Bond at the time
outstanding, each future holder of any Bond and the Company.  Bonds directly or
indirectly held by the Company or any Affiliate of the Company shall not be
deemed outstanding for purposes of determining whether any amendment or waiver
has been effected in accordance with this Section 11.
 
 
-19-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


Section 12.
Notices.

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:
 
                 (i)if to any Purchaser or its nominee, to such Purchaser or
nominee at the address specified for such communications in Schedule A, or at
such other address as such Purchaser or nominee shall have specified to the
Company in writing,
 
                 (ii)if to any other holder of any Bond, to such holder at such
address as such other holder shall have specified to the Company in writing,
 
                 (iii)if to the Company, to the Company at its address set forth
at the beginning hereof to the attention of the Treasurer, or at such other
address as the Company shall have specified to the holder of each Bond in
writing; or
 
                 (iv)if to the Trustees, to the Corporate Trustee at 101 Barclay
Street, Floor 8 West, New York, New York 10286 or at such other address as the
Trustee shall have specified to the Company and each other party hereto in
writing.
 
Notices under this Section 12 will be deemed given only when actually received.
 
Section 13.
Indemnification.

 
The Company hereby agrees to indemnify and hold the Purchasers harmless from,
against and in respect of any and all loss, liability and expense (including
reasonable attorneys’ fees) arising from any misrepresentation or nonfulfillment
of any undertaking on the part of the Company under this Agreement, or from any
misrepresentation in, or omission from, this Agreement or any other instrument
given, or to be given, to the Purchasers pursuant to this Agreement.  The
indemnification obligations of the Company under this Section 13 shall survive
the execution and delivery of this Agreement, the delivery of the Bonds to the
Purchasers and the consummation of the transactions contemplated herein.
 
Section 14.
Miscellaneous.

 
                          Section 14.1.Successors and Assigns.  All covenants
and other agreements contained in this Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns (including, without limitation, any subsequent holder of a Bond) whether
so expressed or not.
 
                          Section 14.2.Accounting Terms.  All accounting terms
used herein which are not expressly defined in this Agreement have the meanings
respectively given to them in accordance with GAAP.  Except as otherwise
specifically provided herein, (i) all computations made pursuant to this
Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP.
 
 
-20-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


                          Section 14.3.Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.
 
                          Section 14.4.Construction, Etc.  Each covenant
contained herein shall be construed (absent express provision to the contrary)
as being independent of each other covenant contained herein, so that compliance
with any one covenant shall not (absent such an express contrary provision) be
deemed to excuse compliance with any other covenant.  Where any provision herein
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.
 
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
 
                          Section 14.5.Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be an original but
all of which together shall constitute one instrument.  Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, of the parties hereto.
 
                          Section 14.6.Governing Law.  This Agreement shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.
 
                          Section 14.7.Jurisdiction and Process; Waiver of Jury
Trial.  (a) The Company irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Bonds.  To the fullest extent permitted by applicable
law, the Company irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.
 
              (b)The Company consents to process being served by or on behalf of
any holder of Bonds in any suit, action or proceeding of the nature referred to
in Section 14.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 12 or at such other address
of which such holder shall then have been notified pursuant to said
Section.  The Company agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
 
 
-21-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


   
           (c)Nothing in this Section 14.7 shall affect the right of any holder
of a Bond to serve process in any manner permitted by law, or limit any right
that the holders of any of the Bonds may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
 
              (d)The parties hereto hereby waive trial by jury in any action
brought on or with respect to this Agreement, the Bonds or any other document
executed in connection herewith or therewith.


*    *    *    *    *

 
-22-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 



 
If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.


 
Very truly yours,



 
NorthWestern Corporation







 
By   /s/ Brian B. Bird                              

 
Name:  Brian B. Bird

 
Title: Vice President, Chief Financial Officer and Treasurer




 
-23-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 





This Agreement is hereby accepted and agreed to as of the date thereof.


 
Thrivent Financial for Lutherans







 
By  /s/ Alan D. Onstad                           

 
Name:  Alan D. Onstad

 
Title:  Senior Director





 
Protective Life Insurance Company







 
By  /s/ Philip E. Passafiume                     

 
Name:  Philip E. Passafiume

 
Title:  Director, Fixed Income





 
Standard Insurance Company







 
By  /s/ Floyd Chadee                                

 
Name:  Floyd Chadee

 
Title:    Sr VP & CFO



 
Phoenix Life Insurance Company







 
By
  /s/ Christopher M. Wilkos                     

 
Name: Christopher M. Wilkos, CFA

 
Title: Executive Vice President & Chief Investment Officer

 
 
-24-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 




 
Metropolitan Life Insurance Company

 
on behalf of itself and as investment manager of:



 
MetLife Insurance Company of Connecticut







 
By:  /s/ John A. Tanyeri                                

 
Name: John A. Tanyeri

 
Title: Director







 
Union Fidelity Life Insurance Company



 
By:
MetLife Investment Advisors Company, LLC, its investment adviser





 
By:  /s/ John A. Tanyeri                                

 
Name: John A. Tanyeri

 
Title: Director




 
 

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 



Defined Terms
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any corporation of which
the Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity
interests.  As used in this definition, “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
 
“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.
 
“Bonds” is defined in Section 1.
 
“Business Day” means for the purposes of any other provision of this Agreement,
any day other than a Saturday, a Sunday or a day on which commercial banks in
New York, New York are required or authorized to be closed.
 
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
 
“Closing” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Collateral Filings” is defined in Section 4.12.
 
“Company” means NorthWestern Corporation, a Delaware corporation, d/b/a
NorthWestern Energy, or any successor.
 
“Co-Trustee” is defined in Section 1.
 
“Corporate Trustee” is defined in Section 1.
 
Exhibit 4.4(b)
(to Bond Purchase Agreement)
 
 

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Electronic Delivery” is defined in Section 7.1(a).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business  (whether or not incorporated)
that is treated as a single employer together with the Company under section 414
of the Code.
 
“Event of Default” is defined in the Indenture.
 
“Excepted Encumbrances” is defined in the Indenture.
 
“Execution Date” is defined in Section 3.
 
“FERC” is defined in Section 5.7.
 
“Financing Agreements” means this Agreement, the Indenture, including, without
limitation, the Twenty-Ninth Supplemental Indenture, and the Bonds.
 
“Form 10-K” is defined in Section 7.1(b).
 
“Form 10-Q” is defined in Section 7.1(a).
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means
 
                 (a)the government of
 
                 (i)the United States of America or any State or other political
subdivision thereof, or
 
                 (ii)any other jurisdiction in which the Company or any
Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of the Company or any Subsidiary, or
 
 
-2-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


                 (b)any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.
 
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
 
                 (a)to purchase such indebtedness or obligation or any property
constituting security therefor;
 
                 (b)to advance or supply funds (i) for the purchase or payment
of such indebtedness or obligation, or (ii) to maintain any working capital or
other balance sheet condition or any income statement condition of any other
Person or otherwise to advance or make available funds for the purchase or
payment of such indebtedness or obligation;
 
                 (c)to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or
 
                 (d)otherwise to assure the owner of such indebtedness or
obligation against loss in respect thereof.
 
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
 
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
 
“holder” means, with respect to any Bond the Person in whose name such Bond is
registered in the register maintained by the Company.
 
“Indebtedness” with respect to any Person means, at any time, without
duplication,
 
                 (a)its liabilities for borrowed money and its redemption
obligations in respect of mandatorily redeemable Preferred Stock;
 
 
-3-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


                 (b)its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);
 
                 (c)(i) all liabilities appearing on its balance sheet in
accordance with GAAP in respect of Capital Leases and (ii) all liabilities which
would appear on its balance sheet in accordance with GAAP in respect of
Synthetic Leases assuming such Synthetic Leases were accounted for as Capital
Leases;
 
                 (d)all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities);
 
                 (e)all its liabilities in respect of letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money);
 
                 (f)the aggregate Swap Termination Value of all Swap Contracts
of such Person; and
 
                 (g)any Guaranty of such Person with respect to liabilities of a
type described in any of clauses (a) through (f) hereof.
 
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
 
“Indenture” is defined in Section 1.
 
“Institutional Investor” means (a) any Purchaser of a Bond, (b) any holder of a
Bond holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Bonds then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Bond.
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
 
 
-4-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement, the Bonds or the Indenture, or
(c) the validity or enforceability of this Agreement, the Bonds or the
Indenture.
 
“Mortgaged Property” is defined in the Indenture.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“Original Indenture” is defined in Section 1.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
 
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“PTE” is defined in Section 6.2(a).
 
“Purchaser” is defined in the first paragraph of this Agreement.
 
 
-5-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.
 
“Related Fund” means, with respect to any holder of any Bond, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
 
“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Bonds at the time outstanding (exclusive of Bonds then owned by
the Company or any of its Affiliates).
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
 
“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
 
“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
 
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.
 
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
 
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 

 NorthWestern Corporation  Bond Purchase Agreement

 


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
 
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.
 
“Trustees” is defined in Section 1.
 
“Twenty-Ninth Supplemental Indenture” is defined in Section 1.
 
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.



 
-7-

--------------------------------------------------------------------------------

 
